DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on May 30, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 14, 2018, July 9, 2020 is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: MANUFACTURING METHOD FOR FLEXIBLE DISPLAY PANEL AND FLEXIBLE DISPLAY PANEL COMPRISING A CONCAVE TAPERED ORGANIC LAYER.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards 
	Claim 10 recites the limitation “the bending area being disposed a second groove.”  It is unclear if the second groove is part of the bending area or if the bending are is limited to the second groove.  For purposes of examination this will be interpreted as “a second groove disposed in the bending area”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian (US 2020/0243574) in view of Yoon (US 2018/0047802).
Claim 1, Tain discloses (Figs. 1A-5A) a manufacturing method for flexible display panel (abstract), comprising: 	providing an array substrate (Fig. 2, 101/102, flexible substrate/inorganic insulating layers, Para [0029]), the array substrate comprising a semiconductor layer (Fig. 5A, source/drain region connected to 1041 would be semiconductor, hereinafter “semi”), dividing the flexible display panel into a pixel area (Fig. 5A, a, display area, Para [0053]) and a bending area (b, region to be bent, Para [0053]), adjacent to each other (b adjacent a), the pixel area comprising the semiconductor layer (a comprises semi);
disposing a second groove (Figs. 1A-1B, 100, recess, Para [0053]) in the bending area (100 in b), 
103 filled into 100, Para [0051]) with an organic material (103, organic insulating layer, Para [0051]), and the organic material filling the second groove forming a concave tapered groove with flat surface of the array substrate (Fig. 3A, 103 has a concave tapered groove with flat surface of 101/102)
fabricating a source, a drain, and source/drain wiring (1041/1042, source/drain electrodes/leads, Para [0053]) on the array substrate (1041/1042 fabricated on 101/102), the source and the drain being connected to the semiconductor layer (1041 connected to semi), the source/drain wiring covering the tapered groove (Fig. 5A, 1042 covers tapered groove of 103).	Tain does not explicitly disclose the second groove forming a step structure in the array substrate, the step structure extending from inside of the array substrate towards direction opposite to inner wail of the second groove.	However, Yoon discloses (Fig. 3) a second groove (GR, groove in bending area, Para [0085]) forming a step structure in an array substrate (GR is a step structure in 100), the step structure extending from inside of the array substrate towards direction opposite to inner wail of the second groove (GR extends from inside of 100 toward opposite inner wall of GR).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the groove of Yoon as when organic material id disposed in the groove of Yoon probability of cracks and stress is reduce (Yoon, Para [0090] –[0091])	Claim 10, Tain discloses (Fig. 5) a flexible display panel, comprising: 	an array substrate (101/102, flexible substrate/inorganic insulating layers, Para [0029]) the array substrate comprising a semiconductor layer (Fig. 5A, source/drain region connected to 1041 would be semiconductor, hereinafter “semi”),  the flexible display panel comprising a pixel area (a, display area, Para [0053])  and a bending area (b, region to be bent, Para [0053]),  adjacent to each other (b adjacent a), the pixel area comprising the semiconductor layer (a comprises semi), and a second groove (100, 100 is in b),	the second groove being filled (100 is filled with 103) with an organic material (103, organic insulating layer, Para [0051]); 	the organic material filling the second groove (103 fills 100) forming a concave tapered groove with flat surface of the array substrate (Fig. 3A, 103 has a concave tapered groove with flat surface of 101/102);
 and the array substrate further comprising a source, a drain (104 is source-drain layer, Para [0029]), and source/drain wiring (1042, source/drain leads, Para [0053]); 	the source and the drain being connected to the semiconductor layer (104 connected to semi through 1041), and the source/drain wiring covering the tapered groove (1042 covers tapered groove of 103).	Tain does not explicitly disclose the second groove forming a step structure in the array substrate, the step structure extending from inside of the array substrate towards direction opposite to inner wail of the second groove.	However, Yoon discloses (Fig. 3) a second groove (GR, groove in bending area, Para [0085]) forming a step structure in an array substrate (GR is a step structure in 100), the step structure extending from inside of the array substrate towards direction opposite to inner wail of the second groove (GR extends from inside of 100 toward opposite inner wall of GR).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the groove of Yoon as when organic material id disposed in the groove of Yoon probability of cracks and stress is reduce (Yoon, Para [0090] –[0091]).	Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian (US 2020/0243574) in view of Yoon (US 2018/0047802) in further view Choi (US 2017/0262109).	Claim 2, Tian in view of Yoon discloses The manufacturing method for flexible display panel as .

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian (US 2020/0243574) in view of Yoon (US 2018/0047802) in further view Choi (US 2017/0092709).
Claim 7, Tian in view of Yoon discloses the manufacturing method for flexible display panel as claimed in Claim 1.	Tian discloses (Figs. 1A-5A, 12E) wherein the array substrate (101/102) comprises: 	a substrate layer (101, flexible substrate, Para [0029]), a buffer layer (1021 part of 102, buffer layer, Para [0058]), the semiconductor layer (semi), a first gate insulating layer (1022, first gate insulating layer, Para [0058]), the first gate layer (unlabeled above 1022, hereinafter “1st gate”), and a dielectric layer (1023, interlayer insulating layer, Para [0058[), all sequentially stacked (layers sequentially arranged, Para [0058]); 	a first groove (e, recess labeled in Fig. 12E) penetrates the dielectric layer (e penetrates 1023), the first gate insulating layer (e penetrates 1022), and the second groove penetrates the dielectric layer, the first gate insulating layer, the buffer layer (100 penetrates 1023, 1022 and 1021 as shown in Fig. 5A)  the step (as taught by Sakuishi) structure is disposed in the buffer layer (100 is disposed in 1021 in Fig. 1B).
111, first substrate layer, Para [0047]), a barrier layer (112, first barrier layer, Para [0064]), a buffer layer (140, buffer layer, Para [0069]), a semiconductor layer (121, semiconductor layer, Para [0063]), a first gate insulating layer (126, first gate insulating layer, Para [0068]), a first gate layer (122, first gate electrode, Para [0068]), a second gate insulating layer (127, second gate insulating layer, Para [0068]), the second gate layer (123, second gate electrode, Para [0068]), and a dielectric layer (128, interlayer insulating layer, Para [0068]), all sequentially stacked (111/112/140/121/126/127/123/128 are sequentially stacked).	 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the layers of Choi to the display of Tian as results in a display panel which can be prevented from damage and defections (Choi, Para [0076]).	As a result the combination of Tian in view of Yoon and Choi discloses the first groove (as taught by Tian) penetrates the second gate insulating layer (as taught by Choi), the second groove (as taught by Tian) penetrates the second gate insulating layer, and the barrier layer (as taught by Choi).
Claim 8, Tian in view of Yoon and Choi discloses the manufacturing method for flexible display panel as claimed in Claim 7.	Choi discloses (Fig. 1) further comprising:	laminating a planarization layer (150, via layer, Para [0071]) on the dielectric layer (150 on 128), the planarization layer covering the source, the drain, and the source/drain wiring (150 covers 121 semiconductor layers, and 124/125 source/drain electrodes, Para [0063]) ; 	fabricating an anode (131, first electrode, Para [0071]) on the planarization layer (131 on 150), connecting the anode to the drain (131 connected to drain electrode 125, Para [0071]), stacking a pixel definition layer (134, pixel defining layer, Para [0072]) on the planarization layer (134 on 150), the pixel 134 is on 131), fabricating an OLED light-emitting layer (132, organic emission layer, Para [0071]) on the pixel definition layer (under BRI 132 is on a side of 134) and connecting the OLED light-emitting layer to the anode (132 is connected to 131).	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian (US 2020/0243574) in view of Yoon (US 2018/0047802) in view Choi (US 2017/0092709) in further view of Jeong (US 2018/0090698).
	Claim 9, Tian in view of Yoon and Choi discloses the manufacturing method for flexible display panel as claimed in Claim 8, the barrier layer (Choi, 112 may be inorganic material, Para [0059]), the buffer layer (Tian, 1201 is inorganic layer, Para [0058]), the first gate insulating layer, the second gate insulating layer, and the dielectric layer are made of inorganic material (Tian, gate insulating layer 1022 and dielectric layer 1023 are inorganic, Para [0058]).	Tian in view of Yoon and Choi does not explicitly disclose wherein the substrate layer, the planarization layer and the pixel definition layer are made of organic material.	However, Jeong discloses (Fig. 3) wherein a substrate layer (100, flexible substrate, may be formed from organic material, Para [0017], [0084]), a planarization layer (117, planarization layer made from organic material, Para [0082]) and a pixel definition layer (119, pixel definition layer may be made from organic material, Para [0085]) are made of organic material (100/117/119 are organic materials).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the organic materials of Jeong as they are known materials for the intended use of each layer.
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Wang (US 2021/0028393) discloses forming multiple grooves with one mask.	Park (US Pat. No. 10,868,096) discloses forming multiple openings in different areas but does not qualify as prior art.	Kim (US Pat. No. 10,921,857) discloses filling organic insulation layers in different portions of an OLED but does not qualify as prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819